—In an action to recover damages for personal injuries, etc., the defendants Suffolk County Water Authority and Joseph G. Sorgie appeal from so much of an order of the Supreme Court, Suffolk County (Seidell, J.), dated September 14, 2000, as denied their motion for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the motion is granted, the complaint is dismissed insofar as asserted against the appellants, and the action against the remaining defendant is severed.
The appellants made a prima facie showing that they were entitled to judgment as a matter of law. The affirmation submitted by the plaintiffs in opposition to that motion was insufficient to establish a triable issue of fact (see, Abitol v Schiff, 276 AD2d 571). Mere speculation that the appellants may have failed to take some unspecified measure to avoid the accident, or in some other way contributed to the occurrence of the accident, without evidentiary support in the record, is insufficient to defeat a motion for summary judgment (see, CPLR 3212 [b]; Mehring v Cahill, 271 AD2d 415). Accordingly, the appellants are entitled to summary judgment dismissing *538the complaint insofar as asserted against them. Ritter, J. P., Krausman, H. Miller and Smith, JJ., concur.